IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM WHIPPLE                      NOT FINAL UNTIL TIME EXPIRES TO
PEACOCK,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2959
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2014.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

William Whipple Peacock, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.